Case 20-10343-LSS Doc 3208 Filed 05/06/21 Pagel1of3

Jeb, SLE
May 3, 2021 WERAUKRB TY
COM TET AWA

s\

Justice Lauri Selber Silverstein
BSA Bankruptcy Case

824 Market Street

6th Floor

Wilmington, DE 19801

At the time of my abuse, being in the Boy Scouts meant a great deal to
me. I had attained the Star level or rank and intended to become an
Eagle Scout. The abuse occurred just after my 14" birthday at the end of
August and a week before I would be starting High School at a new
school in another town.

It happened on a perfect late summer night during a regional scouting
jamboree, I had fallen asieep next to the dying campfire, I had a light
blanket over me. the scout master, the oniy one I had known

  
   

There were no other adults, I could appeal to. My parents were people
with a rigid perception of the world and there was no way I could talk to
them, my father was a leader in the church so I had no clergy I could
turn to.

I left scouting immediately and closed my mind to what had happened.
The initial swirl of high schoo! helped me block out the rape but I never
forgot it. A couple of years afterwards, I read the had been

a _ and a sentenced to 7 About ten - later

last events are documented in the newspaper serving the town I grew up
in.

 
Case 20-10343-LSS Doc 3208 Filed 05/06/21 Page 2of3

My demeanor changed after the rape. I became very sensitive to anyone
touching me in a familiar way and if it was a male I would strike out. I
stopped having any trust in authority figures like teachers and sports
coaches. I would not voluntarily reach out to them. And I think because
of this I became a very “stiff” not particularly friendly person, really a
loner and very reserved. To this day, I approach other males expecting
adversarial relations. This has been with me all of the 60+ years since the
rape, it has not helped in my professional business career which could
have been more successful if I been more open and friendly.

So why is this current case important to me? In the time from revealing
the rape, I have had periods of intense rage and felt incredulity at the
brazen actions of that pedophile. Organizations that are meant to deal
with the young in our society have a responsibility to protect the young
served by the organization. Neither I nor any of the apparently 90,000+
others preyed upon within the BSA deserved to be so violated. The BSA,
the associated entities and insurance companies should be punished for
failing in their duty to protect us and it’s not just a duty to the damaged
scouts but to our society it undermines faith in nationwide institutions. It
is doubtful that the BSA, associated entities or insurance companies can
adequately make us whole, and certainly not in the case of TM. But the
penalty should cost the BSA, associated entities and insurance companies
a significant, painful and possibly crippling majority of their assets. They
have shown no ability to protect the young or take responsibility.

 

 
    

Udo ge [tHe gtegeg eh edt pe ef edb EEG arg HEM Ley teed git FptEy S620e~-Toast 7 Pd WS

“¢ Coe 7 \ +5.
So ohps by 2d S94 Or4 7M
WI Gua} "OF
teggaas AvAdvw 9
SGvD POAACUANVSY VS

lyon) PAALSS

Case 20-10343-LSS Doc 3208 Filed 05/06/21 Page 3of3

““gaagaog¥sn

  

as
eaagdosa ven

        

Fo oem ree Ter Fer. OF
| ae - @ <= See rie, AV. &
f°

Ae ozs 1 STUIANOSOWE
